Citation Nr: 0940773	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left shoulder 
condition.  

2.  Entitlement to service connection for hypertension with 
cardiomegaly.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
2002. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part 
denied entitlement to service connection for hypertension, 
cardiomegaly and left shoulder pain.  Jurisdiction has been 
transferred to the Atlanta, Georgia RO.  

The Veteran provided testimony before the undersigned at the 
RO in July 2009.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claims file includes medical records from the 
Augusta and Dublin (Georgia) VA Medical Centers (VAMC) dated 
through March 2007.  During the July 2009 hearing, however, 
the Veteran indicated that he was currently being seen at the 
VA for physical therapy of his left shoulder.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  38 C.F.R. § 3.159(c)(2) 
(2009); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Updated medical records will need to be requested 
and, if obtained, included with the claims file.

Additionally, in terms of the claim for left shoulder 
disability, the November 2001 separation examination noted 
pain in the Veteran's shoulders as well as tender forward 
range of motion of the shoulders bilaterally.  During the 
July 2009 hearing the Veteran stated that the pain in his 
left shoulder has continued, and he was currently doing 
physical therapy as a result.  

During a January 2001 pre-discharge examination, the Veteran 
was diagnosed with hypertension and minimal cardiomegaly.  
Blood pressure readings demonstrated diastolic elevations, 
and the Veteran was asked to return for two additional blood 
pressure readings.  Although the Veteran returned for only 
one additional set of blood pressure readings, the 
examination report states that four out of six readings 
showed diastolic elevations and the other two were borderline 
elevated.  Moreover, there was evidence of left ventricular 
hypertrophy on the electrocardiogram (EKG) and chest X-ray.  
The Veteran also reported chest cramps at his separation 
examination.  Post-service treatment records show that the 
Veteran has been consistently noted to have at least mildly 
elevated blood pressure since discharge.

A VA examination is accordingly "necessary" under 38 U.S.C.A. 
§ 5103A(d) in view of the in- service assessments and the 
evidence of current findings.  

Accordingly, the case is REMANDED for the following action:

1.  All records of medical treatment 
which are not currently associated with 
the Veteran's claims file, to include 
records of physical therapy treatment at 
the Dublin and Augusta VAMCs, should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The Veteran should next be afforded a 
VA general medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed left 
shoulder disability and hypertension with 
cardiomegaly.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the claimed 
left shoulder disability and hypertension 
with cardiomegaly.  

The examiner is also requested to offer 
an opinion for each diagnosed disability 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed 
disabilities are etiologically related to 
the Veteran's active service from 1980 to 
2002.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  This report must 
be added to the claims file.

3.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for a 
left shoulder disorder and hypertension 
with cardiomegaly should be 
readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


